Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species IV (Fig. 4D), claims 1-10 in the reply filed on 06/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “front member .. has an opening portion” which is not clear what it refers to or what function it is for? Is it the  opening where the workpiece is disposed? Any open space/portion of the front member can be interpreted as the claimed “opening portion”. Appropriate correction is required.

Claim 1 recites in the preamble “..used for  applying a liquid bath treatment”.. but there is nothing related to the body of the claim and not clear how it is applying the liquid bath and therefore did not give any patentable weight. Appropriate correction is required.

Claim 1 defines “..on the surface of the rear member” has antecedent issue. Appropriate correction is required.

Claims 2-01 are also rejected being dependent on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being obvious over Yoshioka et al (WO 2013/0057802 A1).



Regarding claim 1: Yoshioka teaches teaches in Fig. 1-6 about a holding jig used for applying a liquid bath treatment to a planar workpiece 9 comprising,
a rear member 3 or 4, and
a front member 2 that faces the rear member and has an opening portion (as shown),
wherein the planar workpiece 9 is disposed between the rear member and the front member,
wherein the rear member has a plurality of projections 5 formed on the surface of the rear member facing the front member (as shown).

Regarding claim 2: Yoshioka teaches in Fig. 2, 5 wherein a shape of top surfaces of the projections in plan view has a linear portion that is not parallel to a direction orthogonal to a direction of gravity.

Regarding claim 3: Yoshioka teaches in Fig. 4-6 wherein the shape of the top surfaces of the projections in plan view is a polygon.

Regarding claim 4: Yoshioka teaches in Fig. 4 wherein the polygon is a rhombus.

Regarding claim 5: Yoshioka teaches in Fig. 1-2 wherein the projections are arranged to form a lattice in the surface of the rear member facing the front member.

Regarding claim 6: Yoshioka teaches in Fig. 1-2 wherein the lattice is a rhombic lattice or a triangular lattice.

Regarding claim 8: Yoshioka teaches in Fig. 1 wherein the rear member 3 has a through-hole passing through the rear member in the thickness direction (the hinge 11 hole).

Regarding claim 9: Yoshioka teaches in Fig. 1 wherein the through-hole is formed in an upper part that is above highest projections in the direction of gravity (as shown), and/or formed in a lower part that is below lowest projections in the direction of gravity.

Regarding claim 10: Yoshioka teaches in Fig. 1 wherein a total area of the top surfaces of the projections is 80 area% or less (considering the limitation “or less” which could be even 1 to 2%) of an area of the opening portion.


5.	Claims 1, 7, 10 are rejected under 35 U.S.C. 103 as being obvious over JPH04029662 (Applicant provided IDS)

Regarding Claim 1: ‘9662 teaches in Fig. 1, 4 about a holding jig used for applying a liquid bath treatment to a planar workpiece (thin plate)  comprising,
a rear member 1, and
a front member 2 that faces the rear member and has an opening portion (as shown),
wherein the planar workpiece (a thin plate) is disposed between the rear member and the front member,
wherein the rear member has a plurality of projections 4, 6 formed on the surface of the rear member facing the front member.

Regarding claim 7: ‘9622 teaches wherein the projections have an average height of 1 to 3 mm in a cross section of a thickness direction of the rear member (for clarification, the average height
of the aforementioned attaching pins is the same as shove).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10: ‘9622 teaches wherein a total area of the top surfaces of the projections is 80 area% or less of an area of the opening portion (for clarification, it is obvious to the description of the
drawings that the total area of the upper surfaces of the attaching pins is 80 areas
or fess with respect to the area of the opening portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897